UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-05308 Investment Company Act file Perritt MicroCap Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive Suite 2880 Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett 300 South Wacker Drive Suite 2880 Chicago, IL 60606 (Name and address of agent for service) 1-312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: 10/31/12 Date of reporting period: 7/1/2011 – 6/30/2012 Item 1. Proxy Voting Record. The table below discloses information regarding how the Perritt MicroCap Fund voted proxies relating toits portfolio securities during the most 12-month period ended June 30, 2012 Issuer Symbol CUSIP Mtg Date Proposal Proposed By Voted For/Against For Management Stealthgas Inc. GASS Y81669106 8/23/2011 Directors recommend: a vote for elelction of Lambros Babilis M Y For Y Ratification of appointmentof Deloitte Hadjipavlous, Sofianos & Cambanis S.A. as the company's independent auditors of the year ending December 21,2011. M Y For Y Medical Action Industries Inc. MDCI 58449L100 8/11/2011 Directors recommend: William W. Burke, Kenneth W. Davidson M Y For Y Ratification of the audit committee's seclection of Grant Thornton LLP as the independent registered public accounting firm for the fiscal year ending March 31, 2012 M Y For Y An advisory vote on executive compensatin M Y For Y An advisory vote on the frequency of executive compensation advsory votes 1 YR M Y For Y CPI Corp. CPY 8/10/2011 Election of Directors:James Abel, Michael Glazier, Michael Koeneke, David Meyer,Eric Salus,Turner White M Y For Y Approval of a proposal to amend the CPI Corp. Articles of Incorporation to reduce the authorized number of shares of common stock from 50 million to 16 million shares M Y For Y Ratification of the appointment of KPMG LLP as the company's independent registered public accounting firm for the fiscal year ending February 4, 2012 M Y For Y Approval of compensation paid to the company's names executive officers as disclosed in the company's proxy statement. M Y For Y Stockholder advisory vote on executive compensation shal be 1YR M Y For Y COGO Group, Inc. COGO 7/25/2011 Approve the merger COGO Group Inc. withand into it's indirect wholly owned subsidiary, COGO Group Cayman, Inc. Inc. under the laws of the Cayman Islands (COGO Cayman) with COGO Cayman survivingthe Redomestication merger, all as more fully described in the proxy statement. M Y For Y Nicholas Financial, Inc. NICK 65373J209 8/5/2011 Election of Stephen Bragin as Director M Y For Y Approve the appointment of Dixon Hughes Goodman LLP, as the company's independent auditors for the fiscal year ending 3/31/2011 M Y For Y Approve the compensation of the company's names executive officers M Y For Y Provide an advisory vote on the frequency of the advisory vote on compensation of the company's named executive officers to be 1 YR. M Y For Y To grant the proxyholder authority to vote at his/her discretion of any amendment to the previous resolutions or any other matters which may come before the meeting. M Y For Y Rentrak Corporation RENT 8/24/2011 A vote for Election of the following nominess:William Engel, Richard Hochhauser, William Livek, AnneMacDonald, Martin O'Connor, Brent Rosenthal, Ralph Shaw M Y For Y Ratify the appointment of Grant Thornton LLP as our independent registered public accounting firm. M Y For Y Approval of the Rentrak Corporation 2011 Incentive plan M Y For Y Approval of the Rentrak Corporation 2011 Employee Stock Purchase Plan M Y For Y Appproval on an advisory basis, the compnsation of Rentrak's named executive officers. M Y For Y Perma-Fix Environmental Services, Inc. PESI 8/24/2011 Directors recommend: Louis F. Centofanti, Robert L. Ferguson, Jack Lahav, Joe R. Reeder, Larry M. Shelton, Dr. Charles E. Young, Mark A. Swecker M Y For Y Ratification of the appointment of BDO USA< LLP as the independent auditors of the company for fiscal year 2011 M Y For Y Approve aby non-binding vote, 2010 compensation of named executive officers M Y For Y Recommend by non-binding vote, the frequency of future advisory votes on executive compensation 3 YR. M Y For Y Continucare Corporation CNU 8/22/2011 Directors recommend: Dr. Louis Centofanti, Robert Ferguson, Jack Lahav, Joe Reeder, Larry Shelton, Dr. Charles young, Mark Zwecker M Y For Y Ratification of the appointment of BDO USA< LLP as the independent auditors of the company for fiscal year 2011 M Y For Y Approve by non-binding vote, 2010 compensation of named executive officers M Y For Y Recommend by non-binding vote the frequency of future advisory votes on executive compnsation - 3 YR. M Y For Y American Software, Inc. AMSWA 8/22/2011 Directors recommend: Dennis Hogue, Dr. John J. Jarvis, James B. Miller Jr. M Y For Y Advisory vote on executive compensation. To approve on an advisory basis the compensation of our named excutive officers. M Y For Y Advisory vote on frequency of advisory vote.To vote on an advisory basis to determine the frequency of future advisory voting on the compensation of our named executive foficiers. M Y For Y Ratification of accounting firm.To ratify the appointment of KMPG LLP as the comapany's independent registered public accounting firm for the fiscal year ending April 30, 2012. M Y For Y Virtusa Corporation VRTU 92827P102 9/8/2011 Directors recommend: a vote for Robert E. Davoli, William K. O'Brien, Al-Noor Ramji M Y For Y To approve our executivevariable cash compensation plan as amended and restated. M Y For Y To ratify the appointment of the firm of KPMG LLP, as ur independent registered public accounting firm for the fiscal year ended March 31, 2012 M Y For Y To approve, on an adivsoy basis, the compensation of our named executive officers. M Y For Y To vote, on an advisory basis, on the frequency of holding future advisory votes on the compensation of our named executive officers. M Y For Y Methode Electronic, Inc. MEI 9/15/2011 Directors recommend a vote for the following nominees:Richard Anderson, David Calhoun, Victor Dzau,M.D., Omar Ishrak, Shirley Ann Jackson PHD. James T. Lenehan, Denise M. O'Leary, Kendall Powell, Robert Pozen Jean Pierre Rosso, Jack Schuler. M Y For Y To Ratify the appointment of Price Waterhousecooprs,LLP as Medtroinics independent registered public accounting firm. M Y For Y A non-binding advisory vote on executive companesation (a-"say-on-pay"vote). M Y For Y A non-binding advisory vote on the frequency of say-on-pay votes 1 YR M Y For Y PC MALL, Inc. MALL 69323K100 9/21/2011 1. To elect the four nominees named in the accompanying proxy statement as directors of the Company to serve until the 2012 Annual Meeting of Stockholders or until their successors are duly elected and qualified;Frank Khulusi, Thomas Maloof Ronald Reck, Paul Heeschen M Y For Y 2. ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31 M Y For Y 3. To transact such other business as may properly come before the meeting or any adjournment thereof. M Y For Y Stealthgas Inc. GASS Y81669106 9/20/2011 Directors recommend: a vote for elelction of Lambros Babilis M Y For Y Ratification of appointmentof Deloitte Hadjipavlous, Sofianos & Cambanis S.A. as the company's independent auditors of the year ending December 21,2011. M Y For Y American Caresource Holdings, Inc. ANCI 02505A103 9/26/2011 Directors Recommend: Sami S. Abbasi, Edward B. Berger, Kennth S. George, John N. Hatsopoulos, John Pappaajohn, erace L. Schaffer, MD>, William J. Simpson, Jr. Richard W. Turner, PH.D. M Y For Y TO RATIFY THE SELECTION BY THE COMPANY OF MCGLADREY & PULLEN, LLP, INDEPENDENT PUBLIC ACCOUNTANTS, TO AUDIT THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. M Y For Y Cal-Maine Foods CALM 9/30/2011 Directors: Fred R. Adams, Jr. Adolphus B. Baker, Timothy A. Dawson, Letitia C. Hughes James E. Poole, Steve W. Sanders M Y For Y RATIFICATION OF FROST, PLLC AS INDEPENDENT AUDITORS OF THE COMPANY. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSED IS HEREBY APPROVED. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. 1 YR M Y For Y Landec Corporation LNDC 10/13/2011 Directors recommend vote for following: Garu Stee;e. Dile Brostow,PHD, Dean Hollis, Robert Tobin, Nicholas Tompkins M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 27, 2012. M Y For Y AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTED FOR 1 YR M Y For Y Kimball International, Inc. KBALB 10/18/2011 Directors recommend following nominee Jack R. Wentwork M Y For Y Star Bulk Carriers Corp. SBLK Y8162K105 10/21/2011 Directors recommend: Petros Pappas, Tom Softeland, Spyros Capralos M Y For Y AMENDMENT OF THE SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REDUCE THE QUORUM REQUIREMENT FOR A SHAREHOLDERS MEETING TO ONE-THIRD OF THE SHARES ISSUED AND OUTSTANDING AND ENTITLED TO VOTE, REPRESENTED IN PERSON OR BY PROXY. M Y For Y TO APPROVE THE APPOINTMENT OF DELOITTE HADJIPAVLOU SOFIANOS & CAMBANIS S.A., CERTIFIED AUDITORS ACCOUNTANTS S.A., AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. M Y For Y Tuesday Morning Corporation TUES 11/9/2011 Directors Recommend: Bruce Wuinnell, Kathleen Mason, William Hunckler III, Starlette Johnson, David B. Green, Sheldon I Stein M Y For Y RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF THE PREFERRED FREQUENCY FOR ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION.VOTED FOR 1YR M Y For Y Oplink Communications, Inc. OPLK 68375Q403 11/9/2011 Directors Recommend: Chieh Chang, Hua Lee M Y For Y Vote to ratify Burr Pilger Mayer, Inc. as our independent public accounting firm for fiscal 2012. M Y For Y Advisary vote on executive compensation M Y Against Y Advisary vote on the frequency of future advisory votes on executive compensation. 1 YR. M Y For Y TGC Industries, Inc. TGE 10/27/2011 APPROVE AGREEMENT AND PLAN OF MERGER, DATED MARCH 20, 2011, BY & AMONG TGC INDUSTRIES, INC. (TGC), DAWSON GEOPHYSICAL COMPANY (DAWSON) AND 6, AS AMENDED, PURSUANT TO WHICH 6, WITH TGC SURVIVING AND BECOMING A DIRECT WHOLLY OWNED SUBSIDIARY OF DAWSON, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON CERTAIN COMPENSATION TO BE PAID BY TGC TO TGC'S NAMED EXECUTIVE OFFICERS UPON CONSUMMATION OF THE MERGER. M Y For Y PROPOSAL TO APPROVE ADJOURNMENTS OF THE TGC SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO PERMIT THE SOLICITATION OF ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT PROPOSAL 1. M Y For Y BOFI Holdings, Inc. BOFI 05566U108 10/20/2011 Dirctors Recommend: Theodore C. Allrich, John Gary Burke, Nicholas A. Mosich M Y For Y THE APPROVAL, IN A NON-BINDING AND ADVISORY VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 M Y Against N THE RECOMMENDATION, IN A NON-BINDING AND ADVISORY VOTE, ON WHETHER FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION SHOULD OCCUR EVERY YEAR, EVERY TWO YEARS OR EVERY THREE YEARS. VOTED FOR 1 YEAR M (3yr) Y Against N THE APPROVAL OF THE PERFORMANCE-BASED INCENTIVE AWARD STRUCTURE IN THE PRESIDENT AND CEO'S MAY 26, 2-BASED COMPENSATION PAID IN ACCORDANCE WITH THE EMPLOYMENT AGREEMENT. M Y Against N John B. Sanfillippo & Son, Inc. JBSS 11/9/2011 Directors Recommend: Governor Jim Edgar, Daniel Wright, Ellen C. Taaffe M Y M Y RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y Against N FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. 1 YR. M Y For Y Allied Healthcare Products, Inc. AHPI 11/10/2011 Dirctors Recommend: Judith T. Graves, Joseph E. Root, Dr. William A. Peck, Earl Refsland, John Weil M Y For Y Ratify Rubinbrown LLP as independent registered public accounting firm. M Y For Y Globecomm Systems, Inc. GCOM 37956X103 11/17/2011 Directors Recommend: Richard E. Caruso, Keith A. Hall, David E. Hershberg, Harry L. Hutcherson,Jr.,Brian T. Maloney, Jack A. Shaw, Robert Towbin, C.J. Waylan M Y For Y RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY AS DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF HOLDING AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION.1Yr. M(3yr) Y Against N SWS Group, Inc. SWS 78503N107 11/17/2011 Directors Recommend: Robert A. Buchholz,Brodie L. Cobb, J. Taylor Crandall, Gerald J.Ford, Larry A. Jobe, Frederick R. Meyer, Dr. Mike Moses, James H. ross, Joel T. Williams M Y For Y THE RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JUNE 29, 2012. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION.1 YR. M(3yr) Y Against N Matrix Service Company MTRX 11/17/2011 Directors Recommend: John R. Hewitt, Michael J. Hall, Edgar Hendrix, Paul K. Lackey, Tom E. Maxwell, David J. Tippeconnic M Y For Y TO RATIFY THE ENGAGEMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. M Y For Y TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RECOMMEND, BY A NON-BINDING ADVISORY VOTE, THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 1YR M Y For Y Flexsteel Industries, Inc. FLXS 12/12/2011 Directors Recommend: Ronald J. Klosterman, Thomas M. Levine, Robert J. Maricich M Y For Y China Gerui Advanced Materials Group LTD. CHOP G211011103 11/10/2011 Directors Recommend: Harry Edelson, Kwok Keung Wong M Y For Y Aceto Corporation ACET 12/8/2011 Directors recommend: Albert L.Eilender, Robert A. Wiesen, Hans C. Noetzli, WilliamN. Britton , Richard P. Randall, Salvatore Guccione, Natasha Giordano M Y For Y APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION.1YR M(2yr) Y Against N RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR M Y For Y China Gerui Advanced Materials Group LTD. CHOP G211011103 11/10/2011 Directors Recommend: Harry Edelson, Kwok Keung Wong M Y For Y GP Strategies Corporation GPX 36225V104 12/14/2011 Directors Recommend: Harvey P. Eisen, Marsahll S. Geller, Daniel M. Friedberg, Scott N. Greenberg, Sue W. Kelly, ricahrd C. Pfenniger, Marvin Strait, Gene A. Washington M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y ADVISORY VOTE REGARDING THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 1 Yr. M Y For Y TO APPROVE AN AGREEMENT AND PLAN OF MERGER PROVIDING FOR THE MERGER OF THE COMPANY WITH AND INTO ITS WHOLLY-OWNED SUBSIDIARY, GENERAL PHYSICS CORPORATION TO ELIMINATE THE CURRENT HOLDING COMPANY STRUCTURE. M Y For Y TO APPROVE THE GP STRATEGIES CORPORATION 2 M Y For Y ANY OTHER MATTERS PROPERLY BROUGHT BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. M Y For Y KMG Chemicals, Inc. KMGB 12/6/2011 Directors Recommend: 1) DAVID L. HATCHER 2) J. NEAL BUTLER 3) GERALD G. ERMENTROUT 4) CHRISTOPHER T. FRASER 5) GEORGE W. GILMAN 6) JOHN C. HUNTER, III 7) FRED C. LEONARD, III 8) STEPHEN A. THORINGTON 9) KAREN A. TWITCHELL 10) RICHARD L. URBANOWSKI M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF UHY LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY M Y For Y PROPOSAL TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE COMPENSATION M Y For Y PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION1 Yr M Y For Y TGC Industries, Inc. TGE 12/16/2011 Directors recommend: Wayne A. Whitener, William J. Barrett, Herbert M Gardner, Allen T. McInnes, edward L. Flynn, Stephanie P. Hurtt M Y For Y RATIFICATION OF SELECTION OF LANE GORMAN TRUBITT, L.L.P. AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y City Telecom (H.K.) Limited CTEL 12/16/2011 Relect:Mr. Wong Wai Kay, Ricky,Mr. Cheung Chi Kin, Paul, & Mr. Yeung Chu Kwong, William M Y For Y RECEIVE & ADOPT THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS & REPORTS OF DIRECTORS & AUDITORS FOR YEAR ENDED 31 AUGUST 2011 M Y For Y TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED 31 AUGUST 2011. M Y For Y TO AUTHORIZE THE BOARD OF DIRECTORS TO FIX THE DIRECTORS' REMUNERATION. M Y For Y TO RE-APPOINT MESSRS. KPMG AS AUDITORS OF THE COMPANY AND TO AUTHORIZE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. M Y For Y TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO ISSUE SHARES OR SECURITIES CONVERTIBLE INTO SHARES OF THE COMPANY. M Y For Y TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES OF THE COMPANY M Y For Y TO EXTEND THE GENERAL MANDATE TO THE DIRECTORS TO ISSUE SHARES AND SECURITIES CONVERTIBLE INTO SHARES OF THE COMPANY IN RESOLUTION NO.5 BY THE AMOUNT OF SHARES REPURCHASED UNDER THE GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES IN RESOLUTION NO.6. M Y For Y Gilat Satellite Networkds LTD. GILT M51474118 12/29/2011 Re-elect: Jeremy Blank, Ehud Ganani, Gilead Halevy, Amram Levinberg,Karen Sarid, Izhak Tamir M Y For Y Re:elect Dr. Leora Meridor to servce as external director and to approve the compensation. M Y For Y TO APPROVE THE TERMS FOR REMUNERATION OF MR. AMIRAM LEVINBERG FOR HIS SERVICES TO COMPANY AS CHAIRMAN OF BOARD OF DIRECTORS. M Y For Y TO GRANT 150, M Y For Y TO AMEND ARTICLES 68A AND 68B OF THE COMPANY'S ARTICLES OF ASSOCIATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO APPROVE THE AMENDED INDEMNIFICATION LETTER TO BE PROVIDED TO DIRECTORS AND OFFICERS OF THE COMPANY. M Y For Y TO RATIFY AND APPROVE THE APPOINTMENT OF KOST FORER GABBAY & KASIERER, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. M Y For Y DO YOU HAVE A PERSONAL INTEREST IN THE ABOVE ITEM 2. MARK "FOR"YES AND "AGAINST"NO M Y Against N GRANT 50,- EMPLOYEE DIRECTORS & EXTERNAL DIRECTORS (EXCEPT A. LEVINBERG) M Y Against N Alvarion Ltd. ALVR M0861T100 12/21/2011 Directors Recommdend: Tali Aben M Y For Y THE APPROVAL OF THE REAPPOINTMENT OF KOST, FORER, GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS OUR INDEPENDENT AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING OF OUR SHAREHOLDERS, AND AUTHORIZATION OF THE BOARD OF DIRECTORS AND/OR AUDIT COMMITTEE TO FIX THE ANNUAL COMPENSATION OF THE INDEPENDENT AUDITORS. M Y For Y THE APPROVAL OF CERTAIN AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF THE COMPANY TO ENSURE, AMONG OTHER MATTERS, ITS COMPLIANCE WITH RECENT AMENDMENTS TO ISRAELI LAW. M Y For Y THE APPROVAL OF AN AMENDMENT TO THE INDEMNIFICATION AGREEMENT OF EACH OF THE COMPANY'S OFFICE HOLDERS (INCLUDING DIRECTORS), ADDRESSING RECENT LEGISLATION GIVING THE ISRAELI SECURITIES AUTHORITY THE RIGHT TO CONDUCT ADMINISTRATIVE PROCEEDINGS AGAINST, AND IMPOSE FINES ON, SUCH OFFICER HOLDERS. M Y For Y FSII International, Inc. FSII 1/18/2012 Directors recommend: James A. Bernards, Donald S. Mitchell M Y For Y TO APPROVE AN AMENDED AND RESTATED FSI INTERNATIONAL, INC. 2, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 1,000,000. M Y For Y TO HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION1yr M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 25, 2012. M Y For Y Northern Technologies Internartional NTIC 1/24/2012 Directors Recommend: Pierre Chenu,Soo Koh, Sunggyu Lee, PhD., Patrick Lynch, Ramani Narayan, Ph.D., Richard J. Nigon, Mark J. Stone M Y For Y RaTIFY THE SELECTION OF BAKER TILLY VIRCHOW KRAUSE, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2012. M Y For Y Penford Corporation PENX 1/26/2012 Directors Recommend: randolph DeVening, Paul H. Hatfield, Edward F. Ryan, Matthew M. Zell M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y PROPOSAL TO APPROVE TO THE COMPANY'S LONG-TERM INCENTIVE PLAN AS AMENDED. M Y For Y TO GIVE AN ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES.1 YR. M Y For Y Insteel Industries, Inc. IIIN 45774W108 2/12/2012 Directors Recommend: Duncan S. Gage, Charles B. Newsome, H.O. Woltz M Y For Y ADVISORY VOTE ON THE COMPENSATION OF OUR EXECUTIVE OFFICERS. M Y For Y APPROVAL OF AN INCREASE IN THE NUMBER OF OUR COMMON SHARES RESERVED FOR ISSUANCE UNDER THE 2 M Y For Y RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR 2012. M Y For Y Integrated Silicon Solution, Inc. ISSI 45812P107 2/3/2012 Directors Recommend:Jimmy S.M. Lee, Scott D. Howarth, Kong Yeu Han, Paul Chien, Jonathan Khazam, Keith McDonald, Stephen Pletcher, Bruce Wooley, John Zimmerman M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) VOTE CONCERNING OUR EXECUTIVE COMPENSATION PROGRAM. M Y For Y Moduslink Global Solutions, Inc. MLNK 60786L107 1/20/2012 Election of Class III Directors, Jeff Wald, Jeffrey J. Fenton Legal Y Against N Advisory Vote onExecutive Compenstin M Y For Y Advisory Vote on the Frequency of Holding an Advisory Vote on Executive Compensatin1YR. M Y For Y Ratification of the appointment of KPMG LLP as the Company's independent registered public accounting firm for the current fiscal year. M Y For Y Approve the Tax Benefit Preservation Plan M Y For Y Stockholder proposal recommending that the Board amend the Company's certificateof incorporation and by-laws, if properly presented at the 2011 Meeting. S Y For Y Omnova Solutions Inc. OMN 3/15/2012 Directors Recommend:Kevin M. McMullen, Larry B. Porcellato, Robert A. Stefanko M Y For Y RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2012 M Y For Y APPROVAL OF THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS M Y For Y APPROVAL OF THE MATERIAL TERMS OF THE FOLLOWING INCENTIVE COMPENSATION PLANS PURSUANT TO INTERNAL REVENUE CODE SECTION 162(M): OMNOVA SOLUTIONS INC. EXECUTIVE INCENTIVE COMPENSATION PLAN M Y For Y APPROVAL OF THE MATERIAL TERMS OF THE FOLLOWING INCENTIVE COMPENSATION PLANS PURSUANT TO INTERNAL REVENUE CODE SECTION 162(M): OMNOVA SOLUTIONS INC. LONG-TERM INCENTIVE PLAN M Y For Y APPROVAL OF THE OMNOVA SOLUTIONS INC. THIRD AMENDED AND RESTATED 1 M Y For Y Official Payments Holdings, Inc. OPAY 67623R106 3/29/2012 Directors Recommend: Charles Berger, Morgan P. guenther,James C. Hales, Alex P. hart, Philip G. Heasley, David A.Poe, Zachary f. Sadek, Katherine A. Schipper M Y For Y TO APPROVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y Motorcar Parts of America, Inc. MPAA 3/21/2012 Directors Recommend: Selwyn Joffe, Mel Marks, Scott Adelson, Rudolph Borneo, Philip Gay, Duane Miller, Jeffrey Mirvix M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2012. M Y For Y ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS.1 YR. M Y For Y AEP Industtries, Inc. AEPI 4/10/2012 Directors Recommend:Robert T. Bell, Pau M. Feeney, Frank P. Gallagher M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. M Y For Y ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE UNIT GOALS USED UNDER THE 2, FOR COMPLIANCE WITH SECTION 162(M) OF THE INTERNAL REVENUE CODE. M Y For Y Stewart Enterprises, Inc. STEI 4/19/2012 Directors Recommend: John B. Elstrott,Jr. Thomas M. Kitchen, Alden J. McDonald, Jr. Ronald H. Patron, Ashton J. Ryan, Jr. Kohn K. Saer, Jr. Frank B. Stewart, Jr. M Y For Y SAY ON PAY VOTE: ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y TO APPROVE THE EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. M Y For Y TO APPROVE THE AMENDED AND RESTATED 2 M Y For Y TO RATIFY THE RETENTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2012. M Y For Y Five Star Quality Care, Inc. FVE 33832D106 5/15/2012 To Elect the nominee named in our proxy statement to our Board of Directors as the independent director in Group II: Donna D. Fraiche M Y For Y TO ELECT THE NOMINEE NAMED IN OUR PROXY STATEMENT TO OUR BOARD OF DIRECTORS AS THE MANAGING DIRECTOR IN GROUP II: GERARD M. MARTIN M Y For Y TO APPROVE A NONBINDING ADVISORY RESOLUTION ON OUR EXECUTIVE COMPENSATION. M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Federal Signal Corporation FSS 4/24/2012 Directors Recommend: james E. Goodwin, William F. Owens, Paul W. Jones, Dennis J. Martin, R.B. Reichelderfer M Y For Y ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION M Y For Y RATIFY ERNST & YOUNG LLP'S APPOINTMENT AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 M Y For Y CE Franklin LTD. CFK 4/24/2012 Election of Directors: Michael JC Hogan, John J. Kennedy, Robert McClinton, Dharmesh Prasad, Bradley J Thomson, Keith S Turnbull, Michael S West M Y For Y TO APPOINT PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA AS AUDITORS OF THE CORPORATION AT SUCH REMUNERATION AS MAY BE FIXED BY THE BOARD OF DIRECTORS. M Y For Y AN ORDINARY RESOLUTION APPROVING ALL UNALLOCATED OPTIONS PURSUANT TO THE CORPORATION'S EXISTING STOCK OPTION PLAN TO MEET TORONTO STOCK EXCHANGE REQUIREMENTS, AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR. M Y For Y A.M.Castle & CO. CAS 4/26/2012 Directors Recommend: Brian P Anderson, Reuben S Donnelley, Ann M Drake, Michael H Golbert, Patrick J Herbert,III, Terrence J. Keating, James D Kelly, Pamela Forbes Lieberman, Gary A Masse, John McCartney M Y For Y TO APPROVE CERTAIN ISSUANCES OF SHARES OF THE COMPANY'S COMMON STOCK UPON THE CONVERSION OF OUR 7.0% CONVERTIBLE SENIOR NOTES. M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S CHARTER TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK, PAR VALUE $.01 PER SHARE, FROM 30,000,,000,000. M Y For Y TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Sterling Construction Company, Inc. STRL 5/8/2012 Election of Directors for 3YR Term: John D Abernathy, Richard O Schaum, Milton L Scott Election of Director for 1 YR Term: David R A Steadman M Y For Y APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S STOCK INCENTIVE PLAN. M Y For Y RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Ducommun Incorporated DCU 5/2/2012 Directors Recommend: Eugene P. Conese,Jr, Ralph D Crosby, Jr., Anthony J Reardon M Y For Y ADVISORY RESOLUTION ON NAMED EXECUTIVE COMPENSATION M Y For Y RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT ACCOUNTANTS M Y For Y THE ADVISORY (NON-BINDING) RESOLUTION REGARDING EXECUTIVE COMPENSATION. M Y For Y Futniture Brands International FBN 5/3/2012 Directors Proposals: Kent J Hussey, Ira D Kaplan, Ann S Lieff, Maureen A McGuire, Aubrey B Patterson, George E Ross, PH.D., Ralph P Scozzafava, James M Zimmerman, M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. M Y For Y ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y Monmouth Real Estate Investment Corp. MNR 5/3/2012 Directors Recommend:Catherine B Elflein, Eugene W Landy, Michael P Landy, Samuel A Landy M Y For Y APPROVAL OF THE APPOINTMENT OF PKF O'CONNOR DAVIES AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012 M Y For Y Flanders Corporation FLDR 4/27/2012 TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 16, 2012, AS IT MAY BE AMENDED FROM TIME TO TIME, BY AND AMONG AIR ACQUISITION HOLDINGS LLC, AIR ACQUISITION INC. AND FLANDERS CORPORATION AND THE MERGER DESCRIBED THEREIN. M Y For Y TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING TO A LATER DATE, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER. M Y For Y Douglas Dynamics, Inc. PLOW 25960R105 5/2/2012 DIRECTORS RECOMMEND; JAMES L PACKARD, KENNETH W KRUEGER M Y For Y ADVISORY VOTE (NON-BINDING) TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y THE RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y Furmanite Corporation FRM 5/11/2012 Directors Recommend: Charles R Cox,Sangwood Ahn, Kevin R Jost, Ralph Patitucci M Y For Y ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y Century Casinos, Inc. CNTY 5/10/2012 Election of Directors: Erwin Haitzmann, Gottfried Schellmann M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y The Dolan Company DM 25659P402 5/17/2012 Directors Recommend: Anton J Christianson, Bill L Fairfield M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. M Y For Y RATIFY THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. M Y For Y Bioscrip, Inc. BIOS 09069N108 5/1/2012 Directors Recommend: Richard H Friedman, Richard M Smith, Charlotte W Collins, Samuel P Frieder, Myron Z Holubiak, David R Hubers, Richard L Robbins, Stuart A Samuels, Gordon H Woodward M Y For Y TO APPROVE BY ADVISORY VOTE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y Alamo Group Inc. ALG 5/3/2012 Directors Proposals: Roderick R Baty, Helen W Cornell, Jerry E Goldress, David W Grzelak, Gary L Martin, Ronald A Robinson, James B Skaggs M Y For Y PROPOSAL FOR RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2012. M Y For Y USA Truck, Inc. USAK 5/2/2012 Directors Recommend: Clifton R Beckham, Terry A Elliott, Richard B Beauchamp M Y For Y ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y Datalink Corporation DTLK 5/10/2012 Directors Recommend: Brent G Blackey, Paul F Lidsky, Margaret A Loftus, Greg R Meland, J Patrick O'Halloran, James E Ousley, Robert M Price M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION. 3 YR M Y For Y TO AMEND THE DATALINK 2,053,,553,943 SHARES. M Y For Y TO RATIFY MCGLADREY & PULLEN, LLP AS DATALINK CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Cal Dive International, Inc. DVR 12802T101 5/15/2012 Directors Recommend:Qukinn J Hebert, Todd A Dittmann M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y Cyberoptics Corporation CYBE 5/21/2012 Directors Recommend: Alex B Cimochowski, Craig D Gates, Kathlen P Iverson,Subodh Kulkarni, Irene M Qualters, Michael M Selzer, Jr. M Y For Y TO APPROVE AN AMENDMENT TO THE CYBEROPTICS 1,000. M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC AUDITORS. M Y For Y Psychemedics Corporation PMD 5/22/2012 Directors Recommend: Raymond C Kubacki, Harry F Connick, Walter S Tomenson, Jr, Fred J Weinert M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA LLP M Y For Y First interstate Bancsystems, Inc. FUBJ 32055Y201 5/23/2012 Election of Directors: Edward Garding, David L Jahnke, Ross E Leckie, James R Scott, Randall I Scott, Teresa A Taylor M Y For Y THE RATIFICATION OF MCGLADREY & PULLEN, LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2012 M Y For Y Intersections, Inc. INTX 5/14/2012 Directors Recommend: Michael R Stanfield, John M Albertine, Thomas G Amato, James L Kempner, Thomas L Kempner, David A McGouch, Norman N Mintz, William J Wilson M Y For Y TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y WITH DISCRETIONARY AUTHORITY UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING. M Y For Y Sterling Construction Company, Inc. STRL 5/8/2012 The Board of Directros Recommend: John D Abernathy, Richard O Schaum, Milton L Scott, David R A Ateadman M Y For Y APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S STOCK INCENTIVE PLAN. M Y For Y RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y The Ensign Group, Inc. ENSG 29358P101 5/15/2012 Directors Recommend: Christensen, Van R Johnson, Daren J Shaw M Y For Y RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y Virtus Investment Partners, Inc. VRTS 92828Q109 5/16/2012 Directors Recommend: Diane M Coffey, Timothy A Holt M Y For Y RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Astro-Med, Inc A LOT 04638F108 5/15/2012 Directors Recommend:Everett V Pizzuti, Graeme Macletchie, Harold Schofield, Mitchell I Quain, Hermann Viets M Y For Y Seabright Holdings, Inc. SBX 5/15/2012 Directors Recommend: John G Pasqualetto, Joseph A Edwards, William M Feldman, Jural R Josephson, George M Morvis, Clifford Press, Mihael D RIce M Y For Y RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y SAY ON PAY - AN ADVISORY VOTE APPROVING COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Rush Enterprises, Inc. RUSHB 5/15/2012 Directors Recommend: W Marvin Rush, W M "Rusty"Rush, James C Underwood, Harold D marshall, Thomas A Akin, Gerald R Szczepanski M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y Comfort Systems USA, Inc. FIX 5/17/2012 DorectorsRecommend: William F Murdy, Darcy G Anderson, Herman E Bulls, A J Giardinelli Jr. Alan P Krus, Brian E Lane, Franklin Myers, James H Sachultz, Robert D Wagner Jr. M Y For Y RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y TO APPROVE THE 2 M Y For Y TO APPROVE THE 2 M Y For Y Orchids Paper Products Company TIS 68572N104 5/17/2012 Directors Recommend: Gary P Arnold, Steven R Berlin, John C Guttillia, Douglas E Hailey, Jeffrey S Schoen, Jay Shusster, Robert A Snyder M Y For Y TO RATIFY HOGANTAYLOR LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. M Y For Y STOCKHOLDER PROPOSAL REGARDING SPECIAL MEETINGS OF STOCKHOLDERS: TO ADOPT AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION AND BYLAWS TO PERMIT HOLDERS OF 10% OR MORE OF THE COMPANY'S VOTING STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. S Y For No Recommendation Cornerstone Therapeutics Inc. CRTX 21924P103 5/22/2012 Directors Recommend:Craig A Collard, Alessandro Chiesi, Christopher Codeanne, Michael Enright, Anton Giorgio Failla, James Harper, Michael Heffernan, Robert M Stephan, Marco Vecchia M Y For Y RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST AND YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Furmanite Corporation FRM 5/11/2012 Charles R Cox, Sangwood Ahn, Kevin R Jost, Ralph Patitucci M Y For Y ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. M Y For Y Whitestone REIT WSR 5/22/2012 Jack L Mahaffey, James C Mastandrea M Y For Y TO APPROVE AN AMENDMENT TO OUR DECLARATION OF TRUST, AS AMENDED, THAT WILL PROVIDE FOR THE RECLASSIFICATION OF EACH CLASS A COMMON SHARE INTO ONE CLASS B COMMON SHARE. M Y For Y TO RATIFY PANNELL KERR FORSTER OF TEXAS, P.C. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y L. B. Foster Company FSTR 5/23/2012 Election of Directors: Robert P Bauer, Lee B Foster II, Peter McIlroy II, G Thomas McKane, Diane B Owen, William H Rackoff, Suzanne B Rowland M Y For Y RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. M Y For Y ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y Hooper Holmes, Inc. HH 5/24/2012 Directors Recommend: Ronald V Aprahamian, Larry Ferguson, Ransom J Parker, Dr Elaine L Rigolosi, Thomas A Watford M Y For Y RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Rudolph Technologies, Inc. RTEC 5/23/2012 Election of Directors: Leo Berlinghieri, Paul F McLaughlin M Y For Y TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y Michael Baker Corporation BKR 5/30/2012 Robert N Bontempo, N P Constantakis, David L Deninno, Robert H Fogelsong, Mark E Kaplan, Bradley L Mallory, Pamela S Pierce, Richard L Shaw, David N Wormley M Y For Y APPROVAL OF AN ADVISORY RESOLUTION ON MICHAEL BAKER'S 2 M Y For Y TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Ultra Clean Holdings, Inc. UCTT 90385V107 5/17/2012 Directors Recommend: Susan H Billa, John Chenault, Clarence L Granger, David T Ibnale, Leonid Mezhvinsky M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ULTRA CLEAN HOLDINGS, INC. FOR FISCAL 2012. M Y For Y TO APPROVE, BY AN ADVISORY VOTE, THE COMPENSATION OF ULTRA CLEAN'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR PROXY STATEMENT FOR THE 2 M Y For Y Barrett Business Services, Inc. BBSI 5/30/2012 Thomas J Carley, Micahel L Elich, James B Hicks, PhD, Roger L Johnson, Jon L Justesen, Anthony Meeker M Y For Y RATIFICATION OF SELECTION OF MOSS ADAMS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y Global Power Equipment Group Inc. GLPW 37941P306 6/7/2012 Directors Recommend: David L Keller, Charles Macaluso, Carl Bartoli, Terence J Cryan, Eugene I Davis, Michael E Salvati, Frank E Williams, Jr. M Y For Y RATIFICATION OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y TGC Industries, Inc. TGE 6/5/2012 Directors Recommend: Wayne A Whitener, William J Barrett, Herbert M Gardner, Allen T McInnes, Edward L Flynn, Stephanie P Hurtt M Y For Y TO CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y TO CAST AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION.1YR M Y For Y RATIFICATION OF SELECTION OF LANE GORMAN TRUBITT, PLLC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Innodata Isogen, Inc. INOD 6/5/2012 Directors Recommend: Jack S Abuhoff, Haig S Bagerdjian, Louise C Forlenze, Steward R Massey, Todd H Solomon, Anthea C Stratigos, Andargachew S Zelleke M Y For Y RATIFICATION OF THE SELECTION OF J.H. COHN LLP AS INDEPENDENT AUDITORS. M Y For Y ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y APPROVAL OF AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO CHANGE THE COMPANY'S NAME FROM INNODATA ISOGEN, INC. TO INNODATA INC. M Y For Y Vaalco Energy, Inc. EGY 91851C201 6/6/2012 Directors Recommend: Robert L Gerry, III, W Russell Scheirman, Robert H Allen, Frederick W Brazelton, Luigi Caflisch, O Donaldson Chapoton, John J Myers Jr. M Y For Y PROPOSAL TO APPROVE AND RATIFY THE VAALCO ENERGY, INC. 2 M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE, LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. M Y For Y PROPOSAL TO APPROVE, BY NON-BINDING, ADVISORY VOTE, OUR EXECUTIVE COMPENSATION. M Y For Y Integramed America Inc. INMD 45810N302 6/5/2012 Directors Recommend:Jay Higham, Gerardo Canet, Michael C Howe, Lawrence J Stuesser, Elizabeth E Tallett, Y S Thornton, MD M Y For Y TO RATIFY THE APPOINTMENT OF EISNERAMPER LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Scorpio Tankers Inc. STNG Y7542C106 5/31/2012 Directors Recommend: Robert Bugbee, Donald C Trauscht M Y For Y RATIFY APPOINTMENT OF DELOITTE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Sorl Auto Parts, Inc. SORL 78461U101 6/7/2012 Directors Recommend: Xiao Ping Zhang, Xiao Feng Zhang, Jung Kang Change, Min Zhang,Zhi Zhong Qwang, Yi Guang Huo, Jiang Hua Feng M Y For Y TO RATIFY THE APPOINTMENT OF EFP ROTENBERG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR OF 2012. M Y For Y Newpark Resources, Inc. NR 6/7/2012 Directors Recommend: David C Anderson, Jerry W Box, Stephen Finley, Paul L Howes, James W McFarland PhD, Gary L Warren M Y For Y APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE NAMED EXECUTIVE OFFICER COMPENSATION DESCRIBED IN THE PROXY STATEMENT. M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. M Y For Y IPASS Inc. IPAS 46261N108 6/5/2012 Directors Recommend: John D Beletic, Peter C Clapman, Gary A Griffiths, Evan L Kaplan, Robert J Majteles, Samuel L Schwerin, Kennth H Traub M Y For Y TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF IPASS FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF IPASS INC.'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y Anika Therapeutics, Inc. ANIK 6/7/2012 Directors Recommend: Joseph L Bower, Jeffery S. Thompson M Y For Y RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM M Y For Y ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS M Y For Y Union Drilling Inc. UDRL 90653P105 6/7/2012 Directors Recommend: Joseph McHugh, Ronald Harrell, Robert M Wohleber M Y For Y TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Heelys, Inc. HLYS 42279M107 6/7/2012 Directors Recommend: Jerry R Edwards, Patrick F Hamner, Thomas C Hansen, Gary L Martin,N Roderick McGeachyIII, Glenn M Neblett, Ralph T Parks, Richard F Strup M Y For Y Ratification of the appointment of Grant Thornton LLP as the company's independent registered public accounting firm for the fiscal year ended December 31,2012 M Y For Y City Telecom (H.K.) CTEL 5/25/2012 TO APPROVE AND ADOPT THE TELECOM GROUP AGREEMENT (AS DEFINED AND DESCRIBED IN THE CIRCULAR TO THE SHAREHOLDERS OF THE COMPANY DATED 2 MAY 2012 (THE "CIRCULAR")) AND THE TRANSACTIONS CONTEMPLATED THEREUNDER; AND TO APPROVE, CONFIRM AND RATIFY THE ENTERING INTO AND EXECUTION OF THE TELECOM GROUP AGREEMENT BY THE COMPANY. M Y For Y TO APPROVE AND ADOPT THE GUANGZHOU AGREEMENT (AS DEFINED AND DESCRIBED IN THE CIRCULAR) AND THE TRANSACTIONS CONTEMPLATED THEREUNDER; AND TO APPROVE, CONFIRM AND RATIFY THE ENTERING INTO AND EXECUTION OF THE GUANGZHOU AGREEMENT BY THE COMPANY. M Y For Y TO APPROVE AND CONFIRM THE AMENDMENT OF THE VESTING PERIOD OF 9,526,(AS DEFINED IN THE CIRCULAR). M Y For Y TO RATIFY, CONFIRM AND APPROVE ALL ACTS DONE AND THINGS EXECUTED AND ALL SUCH DOCUMENTS OR DEEDS ENTERED INTO IN CONNECTION WITH OR TO GIVE EFFECT TO THE TELECOM GROUP AGREEMENT, THE GUANGZHOU AGREEMENT, THE REORGANIZATION (AS DEFINED AND DESCRIBED IN THE CIRCULAR), AND THE AMENDMENT OF VESTING PERIOD OF SHARE OPTIONS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y Nam Tai Electronics, Inc. NTE 6/6/2012 Directors Recommend: Ming Kown Koo, Charles Chu, Peter R Kellogg, William Lo, Mark Waslen M Y For Y RATIFICATION OF THE APPOINTMENT OF MOORE STEPHENS AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y Pctel, Inc. PCTI 69325Q105 6/11/2012 Directors Recommend: Brian J Jackman, John R Sheehan M Y For Y ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y THE RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Hill International, Inc. HIL 6/11/2012 Directors Recommend: Camille S Andrews, Brian W Clymer M Y For Y APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. M Y For Y APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES ISSUABLE UNDER THE 2 M Y For Y Northwest Pipe Company NWPX 6/14/2012 Directors Recommend: Keith R Larson, Richard A Roman M Y For Y Advisory Vote on Executive Compensatin M Y For Y Systemas Inc. SYX 6/11/2012 Directors Recommend: Richard Leeds, Bruce Leeds, RobertLeeds, Lawrence P Reinhold, Stacy S Dick, Robert D Rosenthal, Marie Adler-Kravecas M Y For Y A PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. M Y For Y CPI Aerostructures, Inc. CVU 6/12/2012 Directors Recommend: Walter Paulick, Eric Rosenfeld M Y For Y SAY ON PAY: ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y FREQUENCY OF SAY ON PAY VOTE: ADVISORY SELECTION OF THE FREQUENCY WITH WHICH THE COMPANY HOLDS SAY ON PAY VOTES.1 YR M Y For Y RATIFICATION OF APPOINTMENT OF J.H. COHN LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM. M Y For Y RCM Technologies, Inc. RCMT 6/14/2012 Directors Recommend: Richard D Machon M Y For Y RATIFICATION OF THE APPOINTMENT BY THE BOARD OF DIRECTORS OF EISNERAMPER LLP AS INDEPENDENT ACCOUNTANTS FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. M Y For Y Universal Electronics Inc. UEIC 6/14/2012 Directors Recommend:paul D Arling, Satjiv, Chahil, Sm C Mulligan, J C Sparkman, Gregory P Stapleton, Carl E Vogel, Edward k Zinser M Y For Y SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP, A FIRM OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y Addus Homecare Corporatin ADUS 6/20/2012 Directors Recommend: Mark L First, Dirk Allison M Y For Y TO RATIFY THE SELECTION OF BDO USA, LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Hornrbeck Offshore Services, Inc. HOS 6/21/2012 ATIFICATION OF SELECTION OF AUDITORS - TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS AND AUDITORS FOR THE FISCAL YEAR 2012. M Y For Y TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. M Y For Y PRGX Global, Inc. PRGX 69357C503 6/19/2012 Directors Recommend: Romil Bahl, William C Coacino, Steven P Rosenberg M Y For Y RATIFICATION OF APPOINTMENT OF BDO USA, LLP AS PRGX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y AMENDMENT OF THE 2 M Y For Y PC Mall, Inc. MALL 69323K100 6/25/2012 Directors Recommend: Frank F Khulusi, Thomas A Maloof, Ronald B Reck M Y For Y PROPOSAL TO APPROVE AND ADOPT THE PC MALL, INC. 2 M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S CURRENT FISCAL YEAR. M Y For Y LMI Aerospace, Inc. LMIA 6/26/2012 Directors Recommend:Thomas G Unger, John M Roeder M Y For Y RATIFICATION OF THE ENGAGEMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Exeter Resurce Corporation XRA 6/21/2012 Election of Directors:Bryce G. Roxburgh, Yale R. Simpson, Douglas W Schving, Robert G Reynolds, Louis G Montpellier, John C Simmons, Julian Bavin M Y For Y To set the number of Directors at seven(7). M Y For Y APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. M Y For Y MFRI, Inc. MFRI 6/28/2012 Directors Recommend: David Unger, Bradley E Mautner, Dennis Kessler, Arnold F Brookstone, Eugene Miller, Stephen B Schwartz, Michael J Gade, Mark A Zorko M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT FOR THE FISCAL YEAR ENDING JANUARY 31, 2013. M Y For Y SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Perritt MicroCap Opportunities Fund, Inc. By (Signature and Title) ­­­­­ /s/ Michael J. Corbett Michael J. Corbett President (Principal Executive Officer) Date8/16/2012
